Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 10/28/2020.
Claims 1-13 are currently pending.
Claims 1-13 are rejected.
Claims 1, 5, 9 and 11-13 are independent claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Te Pan et al. (US 2020/0413467 A1), hereinafter Pan.
For claim 1, Pan teaches a method of operating a first user equipment (UE) in a wireless communication system, the method comprising: 
performing an access stratum (AS) configuration procedure with a second UE by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE.); and 
transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs.), 
wherein the RRC message includes information about a unicast link related to the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach n step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs. See also summary.).
	Pan further teaches wherein the RRC message includes information about a destination identifier (ID) (Pan, paragraph 200 teach the first PC5 message or the first sidelink data packet could be received with one of the one or more Layer-2 identities of the second UE as a source Layer-2 identity and the first or second Layer-2 identity of first UE as a destination Layer-2 identity. The second PC5 message or the second sidelink data packet could be transmitted with the first or second Layer-2 identity of the first UE as a source Layer-2 identity and one of the one or more Layer-2 identities of second UE as a destination Layer-2 identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Pan to have performing an access stratum (AS) configuration procedure with a second UE by the first UE; and transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE, wherein the RRC message includes information about a destination identifier (ID) of a unicast link related to the failure of the AS configuration procedure [Pan: summary].
For claim 2, Pan further teaches the method according to claim 1, wherein the first UE releases a PC5 RRC connection from the second UE based on the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE.).
For claim 3, Pan further teaches the method according to claim 1, wherein the RRC message is SidelinkUEInformation (Pan, Fig. 16 and paragraphs 170 teach the RRC message is SidelinkUEInformation.).
For claim 4, Pan further teaches the method according to claim 1, wherein the information about the destination ID corresponds to the second UE (Pan, Fig. 16 and paragraph 200 teach the information about the destination ID corresponds to the second UE. See also paragraph 165.).
For claim 5, Pan teaches a method of operating a base station (BS) in a wireless communication system, the method comprising: 
receiving a radio resource control (RRC) message from a first user equipment (UE) based on failure of an access stratum (AS) configuration procedure by the BS (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE. In step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs.), 
wherein the RRC message includes information about a unicast link related to the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach n step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs. See also summary.).
	Pan further teaches wherein the RRC message includes information about a destination identifier (ID) (Pan, paragraph 200 teach the first PC5 message or the first sidelink data packet could be received with one of the one or more Layer-2 identities of the second UE as a source Layer-2 identity and the first or second Layer-2 identity of first UE as a destination Layer-2 identity. The second PC5 message or the second sidelink data packet could be transmitted with the first or second Layer-2 identity of the first UE as a source Layer-2 identity and one of the one or more Layer-2 identities of second UE as a destination Layer-2 identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Pan to have performing an access stratum (AS) configuration procedure with a second UE by the first UE; and transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE, wherein the RRC message includes information about a destination identifier (ID) of a unicast link related to the failure of the AS configuration procedure [Pan: summary].
For claim 6, Pan further teaches the method according to claim 1, wherein the first UE releases a PC5 RRC connection from the second UE based on the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE.).
For claim 7, Pan further teaches the method according to claim 1, wherein the RRC message is SidelinkUEInformation (Pan, Fig. 16 and paragraphs 170 teach the RRC message is SidelinkUEInformation.).
For claim 8, Pan further teaches the method according to claim 1, wherein the information about the destination ID corresponds to the second UE (Pan, Fig. 16 and paragraph 200 teach the information about the destination ID corresponds to the second UE. See also paragraph 165.).
For claim 9, Pan teaches a first user equipment (UE) in a wireless communication system (Pan, Fig. 2 item 250), the first UE comprising: 
at least one processor (Pan, Fig. 2 item 270); and 
at least one computer memory (Pan, Fig. 2 item 272) operatively coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform operations, 
wherein the operations comprise: 
performing an access stratum (AS) configuration procedure with a second UE by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE.); and 
transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs.), 
wherein the RRC message includes information about a unicast link related to the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach n step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs. See also summary.).
	Pan further teaches wherein the RRC message includes information about a destination identifier (ID) (Pan, paragraph 200 teach the first PC5 message or the first sidelink data packet could be received with one of the one or more Layer-2 identities of the second UE as a source Layer-2 identity and the first or second Layer-2 identity of first UE as a destination Layer-2 identity. The second PC5 message or the second sidelink data packet could be transmitted with the first or second Layer-2 identity of the first UE as a source Layer-2 identity and one of the one or more Layer-2 identities of second UE as a destination Layer-2 identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Pan to have performing an access stratum (AS) configuration procedure with a second UE by the first UE; and transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE, wherein the RRC message includes information about a destination identifier (ID) of a unicast link related to the failure of the AS configuration procedure [Pan: summary].
For claim 10, Pan further teaches the first UE according to claim 9, wherein the first UE communicates with at least one of another UE, a UE or BS related to an autonomous driving vehicle, or a network (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE.).
For claim 11, Pan teaches a base station (BS) in a wireless communication system (Pan, Fig. 2, item 210), the BS comprising: 
at least one processor (Pan, Fig. 2, item 230); and 
at least one computer memory (Pan, Fig. 2, item 232) operatively coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform operations, wherein the operations comprise
receiving a radio resource control (RRC) message from a first user equipment (UE) based on failure of an access stratum (AS) configuration procedure by the BS (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE. In step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs.), 
wherein the RRC message includes information about a unicast link related to the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach n step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs. See also summary.).
	Pan further teaches wherein the RRC message includes information about a destination identifier (ID) (Pan, paragraph 200 teach the first PC5 message or the first sidelink data packet could be received with one of the one or more Layer-2 identities of the second UE as a source Layer-2 identity and the first or second Layer-2 identity of first UE as a destination Layer-2 identity. The second PC5 message or the second sidelink data packet could be transmitted with the first or second Layer-2 identity of the first UE as a source Layer-2 identity and one of the one or more Layer-2 identities of second UE as a destination Layer-2 identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Pan to have performing an access stratum (AS) configuration procedure with a second UE by the first UE; and transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE, wherein the RRC message includes information about a destination identifier (ID) of a unicast link related to the failure of the AS configuration procedure [Pan: summary].
For claim 12, Pan teaches a processor (Pan, Fig. 2 item 270) for performing operations for a user equipment (UE) in a wireless communication system, wherein the operations comprise: performing an access stratum (AS) configuration procedure with a second UE by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE.); and 
transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs.), 
wherein the RRC message includes information about a unicast link related to the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach n step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs. See also summary.).
	Pan further teaches wherein the RRC message includes information about a destination identifier (ID) (Pan, paragraph 200 teach the first PC5 message or the first sidelink data packet could be received with one of the one or more Layer-2 identities of the second UE as a source Layer-2 identity and the first or second Layer-2 identity of first UE as a destination Layer-2 identity. The second PC5 message or the second sidelink data packet could be transmitted with the first or second Layer-2 identity of the first UE as a source Layer-2 identity and one of the one or more Layer-2 identities of second UE as a destination Layer-2 identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Pan to have performing an access stratum (AS) configuration procedure with a second UE by the first UE; and transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE, wherein the RRC message includes information about a destination identifier (ID) of a unicast link related to the failure of the AS configuration procedure [Pan: summary].
For claim 13, Pan teaches a non-volatile computer-readable storage medium (Pan, Fig. 2 item 272) storing at least one computer program, the at least one computer program including instructions which when executed by at least one processor (Pan, Fig. 2 item 270), cause the at least one processor to perform operations for a user equipment (UE) (Pan, Fig. 2 item 250), wherein the operations comprise:
performing an access stratum (AS) configuration procedure with a second UE by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1705, the first UE transmits a first PC5 RRC message to a second UE, wherein the first PC5 RRC message includes an AS-layer configuration for the unicast link established with the second UE.); and 
transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE (Pan, Fig. 17 and paragraph 176 teach in step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs.), 
wherein the RRC message includes information about a unicast link related to the failure of the AS configuration procedure (Pan, Fig. 17 and paragraph 176 teach n step 1710, the first UE transmits a fourth RRC message to a network node if a configuration failure of the AS-layer configuration is detected, wherein the fourth RRC message indicates the configuration failure occurs. See also summary.).
	Pan further teaches wherein the RRC message includes information about a destination identifier (ID) (Pan, paragraph 200 teach the first PC5 message or the first sidelink data packet could be received with one of the one or more Layer-2 identities of the second UE as a source Layer-2 identity and the first or second Layer-2 identity of first UE as a destination Layer-2 identity. The second PC5 message or the second sidelink data packet could be transmitted with the first or second Layer-2 identity of the first UE as a source Layer-2 identity and one of the one or more Layer-2 identities of second UE as a destination Layer-2 identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Pan to have performing an access stratum (AS) configuration procedure with a second UE by the first UE; and transmitting a radio resource control (RRC) message to a base station (BS) based on failure of the AS configuration procedure by the first UE, wherein the RRC message includes information about a destination identifier (ID) of a unicast link related to the failure of the AS configuration procedure [Pan: summary].

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412